—Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Department of Labor, dated June 28, 2001, which, after a fair hearing, confirmed a determination of the Suffolk County Department of Social Services, dated May 15, 2001, suspending the petitioner’s safety net assistance for a period of 90 days and food stamps for a period of 60 days upon a finding that she refused to comply with work experience requirements.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
At all pertinent times, the petitioner was a recipient of safety net assistance benefits and food stamps from the Suffolk County Department of Social Services. Recipients of such public assistance are required to comply with job training or other work requirements (see e.g. Social Services Law § 331). The petitioner failed to appear for a scheduled appointment at the Suffolk Work Employment Program on November 14, 2000.
In reviewing a determination of an administrative agency made after a hearing, this Court’s review is limited to whether the factual determination is supported by substantial evidence *413(see CPLR 7803 [4]; Matter of Williams v Nicoletti, 295 AD2d 353 [2002]; Matter of Walls v Wing, 292 AD2d 624 [2002]). Here, the determination that the petitioner’s failure to comply with the requirements of the Social Services Law was willful and without good cause is supported by substantial evidence (see Matter of Tyson v Wing, 273 AD2d 397 [2000]). Also, the determination suspending the petitioner’s safety net assistance benefits for a period of 90 days and her food stamps for a period of 60 days was supported by substantial evidence (see Matter of Walls v Wing, supra).
The parties’ remaining contentions are without merit. Santucci, J.P., Smith, McGinity and Schmidt, JJ., concur.